Case: 13-10074      Document: 00512670676         Page: 1    Date Filed: 06/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-10074
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 19, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

KWAESI COLLINS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:12-CR-187-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Kwaesi Collins appeals his conviction for being a felon in possession of a
firearm. See 18 U.S.C. §§ 922(g)(1), 924(e). Relying on Nat’l Fed’n of Indep.
Bus. (NFIB) v. Sebelius, 132 S. Ct. 2566 (2012), Collins contends that
§ 922(g)(1) exceeds Congress’s power under the Commerce Clause. He argues
that § 922(g)(1) is unconstitutional as applied because the indictment did not
state that his possession of the firearm was an economic activity and failed to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10074     Document: 00512670676      Page: 2   Date Filed: 06/19/2014


                                  No. 13-10074

reflect that he was engaged in the relevant market at the time of the regulated
conduct. Further, he contends that § 922(g)(1) is facially unconstitutional
because NFIB interpreted the Commerce Clause to mandate that “Congress
may regulate only ongoing economic activity,” and his possession of a firearm
purchased many years ago does not qualify.
      This court reviews preserved constitutional claims and the denial of a
motion to dismiss an indictment de novo. See United States v. Whaley, 577
F.3d 254, 256 (5th Cir. 2009); United States v. Kay, 513 F.3d 432, 440 (5th Cir.
2007). In United States v. Wallace, 889 F.2d 580, 583 (5th Cir. 1989), and
decisions following, this court held that § 922(g)(1) was a valid exercise of
Congress’s authority under the Commerce Clause. United States v. Alcantar,
733 F.3d 143, 145 (5th Cir. 2013), cert. denied ___ S. Ct. ___, 2014 WL 682525
(2014). NFIB did not overrule this court’s precedent upholding § 922(g)(1). Id.
at 146. Accordingly, Collins’s argument that § 922(g)(1) is unconstitutional on
its face is foreclosed. See id.
      Furthermore, this court’s cases upholding § 922(g)(1) uniformly establish
that the statute is constitutional in that it properly regulates the possession of
guns that have moved in interstate commerce. See, e.g., United States v.
Rawls, 85 F.3d 240, 242 (5th Cir. 1996). There is no additional requirement
that, to apply the law constitutionally, the Government must prove some
economic activity beyond the interstate movement of the weapon. See United
States v. Meza, 701 F.3d 411, 418 (5th Cir. 2012).          Accordingly, Collins’s
constitutional challenge to the application of § 922(g)(1) also fails.
      AFFIRMED.




                                        2